Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2022 has been entered.
Response to Amendment
The amendment received October 7, 2022 (“Amendment”) has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over English translation of JP2017-208232A (Sugihara).

Regarding claim 1, Sugihara teaches a fuel cell for generating power by receiving supply of a fuel gas and an oxidant gas [0001]. Sugihara teaches a metal support-type fuel cell [#140] configured as a fuel cell single unit [fig. 1], comprising: 
a fuel cell element in which an anode layer [112] and a cathode layer [113] are formed with an electrolyte layer [111] interposed therebetween [0018-0019], a reducing gas supply path configured to supply a gas containing hydrogen to the anode layer, and an oxidizing gas supply path configured to supply a gas containing oxygen to the cathode layer [0019-0020], 
the fuel cell element is formed in a thin layer shape on a metal support formed in a plate shape and made of a gas impermeable material [0020; stainless steel refers to the gas impermeable material], 
an internal reforming catalyst layer provided on at least a part of an inner surface of the reducing gas supply path, the internal reforming catalyst layer configured to produce hydrogen from a raw fuel gas by a steam reforming reaction [0048-RS, PR1, PR2, PR3, PR4], and 
an internal reformed fuel supply path configured to discharge steam generated by a power generation reaction from the anode layer to lead the steam to the internal reforming catalyst layer, and to lead hydrogen produced in the internal reforming catalyst layer to the anode layer [0048-0051; fig. 2]
wherein a plurality of through-holes [#143; fig. 2,3] penetrating from a front side to a rear side of the metal support, 
the anode layer is provided on one surface of the metal support and the reducing gas supply path is provided along another surface of the metal support [0048-0052], and 
the internal reformed fuel supply path is formed by the plurality of through-holes and the reducing gas supply path communicating with the through-holes within the fuel cell single unit serving as a solid oxide fuel cell in a flow direction in the reducing gas supply path [0052-0053; fig. 2,3,4]. [Please refer to the annotated fig below to illustrate the claimed elements].

    PNG
    media_image1.png
    448
    709
    media_image1.png
    Greyscale

In regards to the claimed, Sugihara does not explicitly disclose wherein the metal support is made of any one of ferritic stainless alloy, austenitic stainless alloy, and an alloy containing chromium.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used ferritic stainless alloy, austenitic stainless alloy, and an alloy containing chromium in the metal support taught by Sugihara, as these are common types of stainless steels that are well known to a skilled artisan. And doing so would have likely be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Sugihara  is silent with regards to wherein a plurality of through-holes are provided by a boring process. This is a product by process limitation and does not distinguish over the prior art which teaches the through holes which could have been made by a boring process. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).


Regarding claim 3, Sugihara teaches wherein in the metal support, the internal reforming catalyst layer is provided on the inner surface on which the reducing gas supply path is provided, which inner surface is different from a surface on which the fuel cell element is formed 0049-0051].

Regarding claim 4, Sugihara teaches wherein at least one metal separator [0017; #220] configured to partition the reducing gas supply path and the oxidizing gas supply path is provided in the fuel cell single unit, the reducing gas supply path is formed between the metal support and the metal separator, and the internal reforming catalyst layer is provided on at least a part of the metal separator on a side of the reducing gas supply path [0017-0018; fig. 1-2].

Regarding claim 5, Sugihara teaches wherein the internal reforming catalyst layer is provided inside the through-hole [fig. 2; PR1, PR2; #143 corresponds to the through holes].

Regarding claim 6, Sugihara teaches wherein a reforming catalyst contained in the internal reforming catalyst layer is a catalyst in which a metal is supported on a support [0011, 0048].

Regarding claim 7, Sugihara teaches wherein a reforming catalyst contained in the internal reforming catalyst layer is a catalyst containing Ni [0048].

Regarding claim 8, Sugihara teaches wherein the anode layer contains Ni [0019; the fuel electrode 112 is a porous layer composed of a cermet containing electrolyte ceramics such as YSZ and a catalytic metal such as Ni].

Regarding claim 13, Sugihara teaches wherein the fuel cell element is a solid oxide fuel cell [0004].



Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over English translation of JP2017-208232A (Sugihara) in further view of US20060127747A1 (Arico) and US20190131644A1 (Wang)

Regarding claim 9, Sugihara teaches wherein a reforming catalyst contained in the internal reforming catalyst layer is a catalyst containing Ni, the anode layer contains Ni [0019, 0048], however is silent with respect to a Ni content in the anode layer is different from a Ni content in the internal reforming catalyst layer. Arico teaches an anode for a solid oxide fuel cell and teaches a nickel content of from about 1% by weight to about 99% by weight, more preferably from about 30% by weight to about 70% by weight, and even more preferably of about 50% by weight [0021]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugihara in view of Arico as doing so displays great flexibility in the choose of the fuel to be fed with. It can perform by feeding the anode with a fuel selected from hydrogen; an alcohol such as methanol, ethanol, propanol; a hydrocarbon in gaseous form such as methane, ethane, butene; carbon dioxide, carbon monoxide, natural gas, reformed natural gas, biogas, syngas and mixture thereof, either in the presence of water or substantially dry; or an hydrocarbon in liquid form [0051].
Wang teaches supported nickel catalysts used as direct internal reforming catalyst in molten carbonate fuel cells [title; abs]. Wang teaches the Ni content in the internal reforming catalyst layer to be between 1-20% [i.e. supported catalyst; 0014; 0033], which falls within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugihara in view of Wang to have the Ni content in the internal reforming catalyst layer as doing so provides adequate reforming rate under fuel cell operational conditions [0033]. Therefore, Sugihara in view of Arico and Wang teach the claimed wherein the Ni content in the anode layer is different from a Ni content in the internal reforming catalyst layer.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over English translation of JP2017-208232A (Sugihara) and in further view of US20060127747A1 (Arico)
 
Regarding claim 10, Sugihara is silent with respect to wherein a Ni content in the anode layer is 35% by mass to 85% by mass. Arico teaches an anode for a solid oxide fuel cell and teaches a nickel content of from about 1% by weight to about 99% by weight, more preferably from about 30% by weight to about 70% by weight, and even more preferably of about 50% by weight [0021]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugihara in view of  Arico as doing so displays great flexibility in the choose of the fuel to be fed with. It can perform by feeding the anode with a fuel selected from hydrogen; an alcohol such as methanol, ethanol, propanol; a hydrocarbon in gaseous form such as methane, ethane, butene; carbon dioxide, carbon monoxide, natural gas, reformed natural gas, biogas, syngas and mixture thereof, either in the presence of water or substantially dry; or an hydrocarbon in liquid form [0051].

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over English translation of JP2017-208232A (Sugihara) and in further view of US20190131644A1 (Wang)

Regarding claim 11, Sugihara is silent with respect to wherein a Ni content in the internal reforming catalyst layer is 0.1% by mass to 50% by mass. Wang teaches supported nickel catalysts used as direct internal reforming catalyst in molten carbonate fuel cells [title; abs]. Wang teaches the Ni content in the internal reforming catalyst layer to be between 1-20% [i.e. supported catalyst; 0014; 0033], which falls within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugihara in view of Wang to have the Ni content in the internal reforming catalyst layer as doing so provides adequate reforming rate under fuel cell operational conditions [0033].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over English translation of JP2017-208232A (Sugihara) and in further view of US20050250002A1 (Stanley).

Regarding claim 12, Sugihara is silent with respect to wherein a turbulence promotion component for disturbing flow in the reducing gas supply path is provided in the reducing gas supply path . Stanley teaches compositions of fuel cells [abs]. Stanley teaches a turbulence promotion component [0065-0068; i.e to increase the concentration of reactants near the catalyst layer, adding transverse laminar components to the main laminar flow along the channels is recommended. Transverse laminar flows in small/micro channels can transfer reactants with higher concentration to the catalyst layer by two ways:
(i) Stretch and fold volumes of fluid over the cross section to accelerate the diffusion process by increasing contact area.
(ii) Propel the fluid with high-concentration reactants toward the catalyst layer and remove the reaction products from the catalyst layer].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugihara to further include the turbulence promotion catalyst as doing so can improve the electrochemical reaction rate and thus the fuel cell performance [0065-0067].

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over English translation of JP2017-208232A (Sugihara) and in further view of US 6033794 (George) 

Regarding claim 14, Sugihara does not explicitly teach a fuel cell module comprising: a plurality of the metal support-type fuel cells according to claim 13, wherein the oxidizing gas supply path of one fuel cell single unit is configured to supply the gas containing oxygen to the cathode layer of another fuel cell single unit adjacent to the one fuel cell single unit.
George is directed to a multi-stage solid oxide fuel cell system wherein the oxidant from the upstream stage is flowed to the downstream stage (abstract; col. 6, line 17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugihara in view of George, because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 (2007) (see MPEP §§ 2143 and 2143.02).  
Additionally, in the abstract, George teaches that the system has higher overall efficiency because of this architecture. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over English translation of JP2017-208232A (Sugihara) and in further view of US 6033794 (George) and US 20050170234 (Liu)

Regarding claim 15 Sugihara is silent with respect to an external reformer; and a fuel supply unit configured to supply a fuel gas containing a reducing component to the fuel cell module. Liu teaches a fuel cell system having an external reformer in [0052]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugihara in view Liu, because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Further, in [0052], Liu teaches that “the partial reforming prior to SOFC reduces the load and size requirement for the external reforming device. The follow-up internal reforming further improves the yield of hydrogen and carbon monoxide and reduces concentration of hydrocarbons.” As such, the artisan would be motivated to add an external reformer to the system of Sugihara.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over English translation of JP2017-208232A (Sugihara) and in further view of US 6033794 (George) and US20120015271A1 (Shigezumi)

Regarding claim 16, Sugihara is silent with respect to an inverter for extracting electric power from the fuel cell module. Shigezumi teaches a solid oxide fuel cell [abs] and teaches an inverter [0048; i.e. #54]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugihara in view of Shigezumi to supply electrical power generated by the fuel cell module to the outside [0048].

It is noted, the italic text is considered an intended use language. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2017-208232A (Sugihara) and in further view of US 6033794 (George), US 20050170234 (Liu)
and in further view of US20060286417A1 (Aoyama)

Regarding claim 17, Sugihara is silent with respect to an exhaust heat utilization unit for reutilizing heat discharged from the fuel cell module and/or the external reformer.	Aoyama teaches a fuel battery system [abs]. Aoyama a reformer and teaches the reformer has a heat exchanger that is used between the reformer and the fuel cell which reads on the claimed language [0015]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugihara in view of Aoyama as enables stable operation of fuel cells and is also a known structural element of a fuel cell [0015].

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2017-208232A (Sugihara ) and in further view of US 6033794 (George), US20120015271A1 (Shigezumi) and US20060286417A1 (Aoyama)

Regarding claim 18, Sugihara is silent with respect an exhaust heat utilization unit for reutilizing heat discharged from the fuel cell module and/or the external reformer. Aoyama a reformer and teaches the reformer has a heat exchanger that is used between the reformer and the fuel cell which reads on the claimed language [0015]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugihara in view of Aoyama as enables stable operation of fuel cells and is also a known structural element of a fuel cell [0015].

It is noted, the italic text is considered an intended use language. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 3-18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/040,594 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘594 application anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907. The examiner can normally be reached 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729